Title: To James Madison from John Mason, 21 September 1813
From: Mason, John
To: Madison, James


Letter not found. 21 September 1813. Acknowledged in JM to Mason, 23 Sept. 1813, which suggests that Mason’s letter probably enclosed a 3 Sept. 1813 letter to Mason from John Mitchell, U.S. agent for prisoners at Halifax, and a copy of Mitchell’s letter of the same date to Lt. William Miller, British agent for prisoners at Halifax. In the latter, written at 8 a.m., Mitchell requested that Miller explain why “several American Prisoners of War” had been put in the “dungeon” of the local jail, asked permission to visit them, and reminded Miller of his promise that one of the prisoners, James Trask, should not “receive severe treatment.” To Mason, Mitchell reported that he had gone with Miller that afternoon to visit the prisoners, of whom six officers of U.S. privateers were confined in a single seven-by-nine-foot cell, while ten members of the crew of the Chesapeake were held in “two similar holes.” He enclosed lists of the prisoners’ names. Miller had provided no written response to Mitchell’s letter but had repeated a report that the Americans had “entered or given themselves up as British subjects,” Mitchell wrote, “‘tho it was evident he did not believe” that any of the men had actually declared themselves to be British. In addition, the British had selected one hundred and fifty-nine American prisoners of war to be sent to England. Convinced that no application on his part could relieve these prisoners or the sixteen in the “horrid dungeon,” Mitchell declared that “their country … must redress them” (DNA: RG 46, Legislative Proceedings, President’s Messages, 13A-E3; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:653–54).
